31 N.Y.2d 683 (1972)
In the Matter of Emanuel Munice, Appellant,
v.
Board of Examiners of the Board of Education of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued September 26, 1972.
Decided October 5, 1972.
Louis E. Yavner for appellant.
J. Lee Rankin, Corporation Counsel (Jesse J. Fine and Stanley Buchsbaum of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs (see Matter of Presti v. Board of Examiners of Bd. of Educ. of City of N. Y., 71 Misc 2d 232). No opinion.